Citation Nr: 1547353	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  10-22 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel







INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from April 1999 to September 2006. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri in December 2009.  

This case was previously remanded by the Board in August 2014 for additional development.  The mandates of the remand have been substantially met.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected disabilities preclude gainful employment.


CONCLUSION OF LAW

The criteria for the grant of TDIU have been met.  38 U.S.C.A. § 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In the issue of entitlement to a total disability rating for compensation based on TDIU, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Laws and regulations

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378   (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993) (citing 38 C.F.R. §§ 4.1 , 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.




Analysis

The Veteran asserts that he is permanently unemployable due to his service-connected disabilities, and that a TDIU rating is warranted. 38 C.F.R. § 4.16 (2015). 
 
Service connection is in effect for the following disabilities: brain cyst, rated at 60 percent; degenerative disc disease, lumbar spine, rated at 40 percent; headaches, rated at 30 percent; fibromyalgia, rated at 20 percent; degenerative disc disease, cervical spine, rated at 20 percent; bilateral tinnitus, rated at 10 percent.  The Veteran also has 0 percent ratings for chronic constipation, left ankle status post trauma with loose bodies, right foot hallux valgus, left foot hallux valgus with calcaneal spur and hemorrhoids.  A combined disability rating of 90 percent has been in effect since March 2011.  In other words, the schedular requirements of 38 C.F.R. § 4.16(a) have been met throughout the entire appeal period.  The pertinent question therefore is whether these disabilities preclude substantially gainful employment.

In his March 2011 claim, he reported having a high school degree and being in college.  See VA Form 21-8940.  He also reported being unemployed since 2009, as a result of the severity of his service connected disabilities, specifically his chronic back pain.  Id.

Here the Board acknowledges that since the initiation of this claim in March 2011, the record reflects that VA had difficulty obtaining information from the Veteran, as his correct address has been uncertain.  As outlined by the record, the RO has on multiple occasions attempted to provide the Veteran with VA examinations, and to obtain information regarding his current employment status.  Most recently, the Veteran has both failed to appear for his scheduled VA examinations, and to submit requested updated employment information.  See August 2015 Supplemental Statement of the Case.  

As a result, the most current VA examinations of record, for his service connected disabilities, with the exclusion of his intestinal examination, are from June 2006, August 2007, and July 2009.  The Board finds these examinations to no longer be probative, as his service connected disabilities, namely his cervical and lumbar spine degenerative disc diseases, have significantly worsened.  See Kansas VAMC treatment medical records dated from July 2009 to March 2015.

Nonetheless, the Board finds that the record contains more than enough probative evidence, in the form of VA Medical Center (VAMC) treatment records, to decide the Veteran's claim.  

In regards to employment, the Board acknowledges that the Veteran's rationale for leaving his employment in 2009 conflicts with that of his employer.  See VA Form 21-8940.  Specifically, his employer reports that termination was due to his violation of the company's communication/email policy.  See VA Form 21-4192 dated in November 2009.  However, a review of treatment medical records during this period establishes that the Veteran was indeed suffering from severe symptoms of his service connected disabilities.  The record reflects the Veteran received treatment for blackouts, blurred vision, dizziness, chronic headaches and back pain.  See treatment medical records Kansas City VAMC dated from August 2008 to April 2009.  Additionally, his employer also indicated that just prior to being terminated the Veteran had been on approved family and medical leave for 12 weeks.  See VA Form 21-4192 dated in November 2009.  Therefore, when reading these documents together, it becomes clear that the Veteran's service-connected disabilities were undeniably affecting his ability to work just prior to being terminated.  See Id; see also VA Form 21-4192 dated in November 2009.  

With respect to his employment after 2009, VAMC records reflect that the Veteran has consistently reported being unemployed and unable to find work, as a result of his service connected disabilities.  See VAMC Kansas City medical records dated from February 2010 to March 2015.  Although, at one point he reported procuring a part-time job doing computer work, he shortly thereafter again reported being unemployed due to his service-connected disabilities.  See treatment medical records from VAMC Kansas City dated from August 2011 to December 2011.  Additionally, the record reflects that the Veteran withdrew from college as a result of his increasing back pain making sedentary work unbearable.  See VAMC Kansas City treatment medical records dated from December 2011 to March 2012.
As to the Veteran's contention that his service connected disabilities preclude him from being able to both obtain, and maintain employment, the medical record is fairly clear.  Beginning in 2009, the record reflects there was serious uncertainty by his physicians as to his future ability to maintain any kind of employment involving physical activity.  In particular, one neurosurgeon opined that it was unclear whether he would ever recover from his lumbar spine disability or "be able to engage in any work that requires a modest amount of physical activity."  See May 18, 2009 VAMC Kansas City treatment medical record.  In making this determination, the physician cited to the severity of the changes in the Veteran's MRIs, as well as, the magnitude and duration of his symptoms.  Id.  Thereafter, in November 2009, another physician noted that the Veteran's progressive back pain was directly interfering with his ability to complete tasks for active daily living or attending college.  See VAMC Kansas treatment medical records dated November 24, 2009.  

Even post his spinal surgery in April 2010, the Veteran's chronic back pain showed limited improvement.  See Kansas VAMC medical records dated in April 2010.  Specifically, two years after surgery, in 2012, the Veteran reported still suffering from constant pain.  See VAMC Kansas City March 9, 2012.  Significantly, he also reported being unable to do any activities involving bending or moving without having "problems with balance, neck pain, muscle spasms [and] headaches."  Id.  Additionally, during this period his physicians gave his back disability a prognosis of poor, based upon his "significant health complications, co-morbidities, and/or inhibiting factors."  See treatment medical record dated in April 5, 2012 VAMC Kansas City.  His physician also opined that in regards to the long term treatment of his chronic back pain, only the "temporary palliative relief of presenting complaints [and] no sustained resolution of presenting complaints [was] expected."  As of March 2015, the record reflects that the Veteran is still seeking and receiving treatment for his chronic back pain.  See Kansas City VAMC Treatment medical records.

The Board notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but a determination of law for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86   (Fed. Cir. 2011). 

The severity of the Veteran's chronic back pain, on its own, creates serious doubt as to whether he would be able to obtain and maintain employment.  Furthermore, when his back pain is paired with his other service connected disabilities that have severe symptoms such as constipation, headaches and dizziness it becomes even more unlikely that any employment, whether active or sedentary, will be sustainable.  See Kansas City VAMC treatment medical records dated from December 2011 to March 2015.

The Board notes that the Veteran's reports are consistent throughout his treatment records.  Additionally, his VAMC treatment providers have previously opined that the Veteran may not be capable of maintaining gainful employment involving modest activity, and post back surgery his physicians repeatedly report the Veteran's prognosis as poor.  Therefore, giving the Veteran the benefit of the doubt, the Board will find that the Veteran is unable to obtain and maintain any form of substantially gainful employment due to his service connected disabilities.


ORDER

Entitlement to TDIU is granted.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


